Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of attempted burglary in the third degree, possession of burglar’s tools and criminal mischief in the fourth degree.
*994Defendant contends that he was denied effective assistance of counsel based on trial counsel’s statement prior to trial that he was not prepared on the law or facts relevant to the defense. We disagree. Counsel’s statement, without more, does not establish ineffectiveness. In reviewing a claim of ineffectiveness, a court must view the totality of circumstances of a particular case to determine whether a defendant received "meaningful representation” (People v Baldi, 54 NY2d 137, 147). From our review of the record, defendant was provided meaningful representation (see, e.g., People v Satterfield, 66 NY2d 796). We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Jefferson County Court, Parker, J. — attempted burglary, third degree, and other charges.) Present — Doerr, J. P., Boomer, Green, Balio and Lawton, JJ.